Citation Nr: 1404212	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-36 282A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Tennessee Valley Healthcare System
in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for private outpatient treatment provided on February 8, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to April 1988 and from April 1988 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Tennessee Valley Health Care System in Murfreesboro, Tennessee.  


FINDING OF FACT

In June 2011 and January 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In June 2011 and January 2014, the Veteran, through his authorized representative, informed the Board that he wished to withdraw this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


